15-1011
    Onishchenko v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A205 427 796

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of August, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    OLEKSII ONISHCHENKO,
             Petitioner,

                     v.                                              15-1011
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Daniel D. Estrin, Sirota &
                                         Associates, P.C., Brooklyn, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                            W. Norwood, Senior Litigation
                            Counsel; Richard Zanfardino, Trial
                            Attorney, Office of Immigration
                            Litigation, United States
                            Department of Justice, Washington,
                            D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Oleksii Onishchenko, a native of the former

Soviet Union and a citizen of Ukraine, seeks review of a March

13, 2015, decision of the BIA affirming a January 30, 2013,

decision of an Immigration Judge (“IJ”) denying Onischehnko’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Oleksii

Onishchenko, Snizhana Onishchenko, Nos. A205 427 796, 205 427

797 (B.I.A. Mar. 13, 2015), aff’g Nos. A205 427 796, 205 427

797 (Immig. Ct. N.Y. City Jan. 30, 2013).       We assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

    We have reviewed the IJ’s decision as modified by the BIA,

i.e., minus the basis for denying relief—credibility—that the

BIA declined to consider.   See Xue Hong Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 522 (2d Cir. 2005).      The applicable

                               2
standards of review are well established.                 See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).     Because the BIA declined to reach the IJ’s adverse

credibility finding, we assume Onishchenko testified credibly.

Mei Fun Wong v. Holder, 633 F.3d 64, 68 (2d Cir. 2011).

     As an initial matter, the Government is correct that

Onishchenko has waived any challenge to the agency’s denial of

CAT relief or its conclusion he was not persecuted based on his

membership in a particular social group.          Onishchenko’s brief

raises only a general challenge to the denial of CAT relief,

and he makes no argument concerning the viability of his

particular social group.     Norton v. Sam’s Club, 145 F.3d 114,

117 (2d Cir. 1998).     Therefore, we review only the denials of

asylum and withholding of removal.

     For asylum and withholding of removal, an “applicant must

establish that race, religion, nationality, membership in a

particular social group, or political opinion was or will be

at least one central reason for” the claimed persecution.             8

U.S.C.     §§   1158(b)(1)(B)(i),       1231(b)(3)(A).      Onishchenko

argues that he was persecuted based on his political opposition

to   the    government’s    failure       to   fight     extortion   and

racketeering.      He bases this argument on his participation in


                                    3
a group of business owners protesting the government’s failure

to stop racketeering.      “Although opposition to corruption for

purely self-interested reasons may lack a political motivation,

‘opposition to endemic corruption . . . may have a political

dimension   when   it    transcends     mere     self-protection   and

represents a challenge to the legitimacy or authority of the

ruling regime.’”      Castro v. Holder, 597 F.3d 93, 100 (2d Cir.

2010) (quoting Yueqing Zhang v. Gonzales, 426 F.3d 540, 547-48

(2d Cir. 2005)).        “In considering whether opposition to

corruption constitutes a political opinion, the important

questions . . . are whether the applicant’s actions were

directed toward a governing institution, or only against

individuals whose corruption was aberrational, and whether the

persecutor was attempting to suppress a challenge to the

governing institution, as opposed to isolated, aberrational

acts of greed or malfeasance.”        Yueqing Zhang, 426 F.3d at 548

(internal quotation marks omitted).

      The agency reasonably concluded that Onishchenko opposed

the    government’s     failure    to    fight     racketeering    for

self-interested reasons, rather than due to an anti-corruption

political opinion.      Onishchenko did not claim to have taken any

actions to oppose government corruption prior to being extorted


                                  4
himself.    He testified that, after the anonymous callers began

threatening him, he was approached by a fellow business owner

and asked to join a protest group because other business owners

were being threatened.   Onishchenko stated that the purpose of

the group was to protect businessmen.           Considering this

testimony, the agency reasonably concluded that Onishchenko’s

activity was not “a challenge to the legitimacy or authority

of the ruling regime,” Yueqing Zhang, 426 F.3d at 548, but rather

an attempt to protect himself from extortion.    Moreover, there

is no evidence in the record that the anonymous callers (or the

government) sought to persecute Onishchenko because of his

political beliefs.     INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992).    Instead, Onishchenko consistently testified that the

callers wanted his business.

    Because the agency’s conclusion that Onishchenko’s past

harm, and fear of future harm, bore no nexus to a protected

ground is dispositive of asylum and withholding of removal, we

decline to review the agency’s ruling that Onishchenko did not

suffer harm rising to the level of persecution.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,


                                5
and any pending motion for a stay of removal in this petition

is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O=Hagan Wolfe, Clerk




                              6